        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 1 of 20



                    IN THE UNITED STATES DISTRICT COURT
                         THE DISTRICT OF MARYLAND
                               (Baltimore Division)

MARCELINE WHITE                         *
    On behalf of herself individually   *
    and similarly situated persons      *
    Plaintiff                           *
                                        *
       v.                               *       Case No: 1:20-cv-1259-RDB
                                        *
NEWREZ LLC, d/b/a SHELLPOINT            *
MORTGAGE SERVICING et al.               *
                                        *
       Defendants                       *
                                        *

            REPLY IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND


                                        Respectfully Submitted,

                                        //s//Phillip R. Robinson
                                        Phillip R. Robinson
                                        Bar No. 27824
                                        Consumer Law Center LLC
                                        8737 Colesville Road, Suite 308
                                        Silver Spring, MD 20910
                                        Phone (301) 448-1304

                                        Counsel for the Plaintiff and Putative
                                        Class Members

Date Submitted: June 23, 2020




                                            i
         Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 2 of 20



                                               TABLE OF CONTENTS
                                                                                                             Page
  I.   DEFENDANTS SEEMINGLY ABANDON CERTAIN BASIS OF REMOVAL AS STATED IN THEIR
       NOTICE OF REMOVAL…………….....................................................................................1

 II.   DEFENDANTS IMPROPERLY ASK THE COURT TO DISREGARD FOURTH CIRCUIT
       PRECEDENT …………………....………….…………........................................................3
III.   HAVING CONCEDED THAT THEY DO NOT INTEND TO VIOLATE CLEC IN THE FUTURE,
       THE DEFENDANTS ASK THE COURT TO EXPAND THE OBJECT OF WHITE’S ACTUAL
       CLAIM IN COUNT II OF HER AMENDED COMPLAINT TO PRESUME SHE IS ENTITLED TO
       FUTURE BENEFITS.............................................................................................................10
IV.    SINCE THE COURT DOES NOT HAVE ORIGINAL JURISDICTION PURSUANT TO 28 U.S.C. §
       1332 or 28 U.S.C. § 1331, THE COURT MAY NOT RETAIN SUPPLEMENTAL JURISDICTION
       PURSUANT TO 28 U.S.C. § 1367.........................................................................................13
 V.    CONCLUSION .....................................................................................................................14




                                                                 ii
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 3 of 20



                                    Table of Authorities
Cases                                                                           Page(s)
                Abitsch & Abitsch, LLC v. Wanigatunga, 2012 WL 1919987                     4
                (N.D. Cal. 2012)

                Addington v. LoanDepot.com, LLC, 2017 WL 4685428                           2
                (N.D.W. Va. 2017)

                Burrell v. Bayer Corp., 918 F.3d 372 (4th Cir. 2019)                passim

                Byrne-Egan v. Empire Exp., Inc., 2011 WL 6749821 (D. Md.                  13
                2011)

                Cox-Stewart v. Best Buy Stores, L.P., 295 F. Supp. 2d 566                  3
                (D. Md. 2003)

                Diamond v. U.S. Bank, N.A., 2020 WL 2319112 (D. Md.                        6
                2020)

                Exxon Mobil Corp. v. Albright, 433 Md. 303 (2013)                         11

                Gallego v. Northland Grp. Inc., 814 F.3d 123 (2d Cir. 2016)               10

                Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055 (9th Cir.                9
                2011)

                Griffiths v. Nationstar Mortg., LLC, 2019 WL 5088747 (E.D.                5-6
                Va. 2019)

                Gunn v. Minton, 568 U.S. 251 (2013)                                   9, 10

                Healy v. Ratta, 292 U.S. 263 (1934)                                        2

                Jackson v. Blitt & Gaines, P.C., 833 F.3d 860 (7th Cir. 2016)              9


                Lanham Ford, Inc. v. Ford Motor Co., 101 F. App'x 381 (4th                 2
                Cir. 2004)

                Lee v. Citimortgage, Inc., 739 F. Supp. 2d 940 (E.D. Va.                  12
                2010)

                Liberty Mut. Fire Ins. Co. v. Hayes, 122 F.3d 1061 (4th Cir.              12
                1997)




                                           iii
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 4 of 20



                                      Table of Authorities
Cases Cont.
                Mayor & City Council of Baltimore v. BP P.L.C., 388 F.            6
                Supp. 3d 538 (D. Md. 2019)

                Ocean City Taxpayers for Soc. Justice v. Mayor & City             2
                Council of Ocean City, 2015 WL 7567722 (D. Md. 2015)

                Packett v. Unveristy of Maryland Med. Ctr., 2017 WL               5
                5903759 (D. Md. 2017)

                Price v. PennyMac Loan Serv., LLC, 2018 WL 4291741               12
                (S.D.W. Va. 2018)

                Pressl v. Appalachian Power Co., 842 F.3d 299 (4th Cir.         3, 7
                2016)

                Ramsay v. Sawyer Prop. Mgmt. of Maryland, LLC, 948 F.            14
                Supp. 2d 525 (D. Md. 2013)

                United States v. Morrison, 29 U.S. 124, 7 L. Ed. 804 (1830)      10


Statutes
                28 U.S.C.A. § 1331                                            passim

                28 U.S.C. § 1332                                              passim

                28 U.S.C. § 1367(a)                                              13

                COM. LAW § 12-918                                             11, 12

                COM. LAW § 12-920                                                11

                COM. LAW § 12-1005(a)(2)(i)                                       7


Rules
                MD. RULE 2-341                                                    4




                                             iv
       Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 5 of 20



                                  Table of Authorities
Other
Authorities
               § 3722 Removal Based on Federal-Question Jurisdiction,     5
               14C Fed. Prac. & Proc. Juris. § 3722 (Rev. 4th ed.)

               Fannie Mae Servicer Guide, Chapter A-3, Repurchases,      13
               Indemnifications, and Make Whole Payment Requests (June
               10, 2020)

               MD. CODE REGS. 09.03.06.20                                 7

               Md. Code Regs. 09.03.06.08                                 7




                                         v
         Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 6 of 20



   I.          DEFENDANTS SEEMINGLY ABANDON CERTAIN BASIS OF REMOVAL AS STATED IN
               THEIR NOTICE OF REMOVAL

        The Defendants claimed in their Notice of Removal the grounds for seeking this Court’s

jurisdiction were based on:

        (i)      Diversity jurisdiction pursuant to 28 U.S.C. § 1332 by impermissibly aggregating

                 the damages, attorney fees, and costs of Ms. White and the putative class members,

                 in Count I of her Amended Complaint (ECF. 1 at ¶¶ 8-14) to a sum in excess of

                 $75,000.00;

        (ii)     Federal Question and Supplemental Jurisdiction pursuant to 28 U.S.C. § 1331 and

                 28 U.S.C. § 1367 (ECF. 1 at ¶¶ 15-27) by falsely claiming that “this Court is

                 vested with federal question jurisdiction because causes of action in this civil

                 action arise entirely under the laws of the United States.” ECF. 1 at ¶ 23.

        The Defendants never elected to amend their Notice of Removal or even seek leave to

amend their Notice of Removal. See generally Docket. Yet in their Opposition to Plaintiff’s

Motion to Remand (ECF. 18), the Defendants have seemingly abandoned certain grounds of

removal and conceded certain arguments advanced by Plaintiff in her motion to remand.

        For example, the Defendants admit that “Shellpoint and Fannie Mae do not expect to

violate CLEC in the future” (Opp. to Remand at 8) and therefore concede that the only controversy

subject to White’s state law declaratory judgment claim in Count II of her Amended Complaint

(ECF. 7) concerns just “the application of her April 2020 and May 2020 payments at the time of

the filing of her AC that were in violation of CLEC. AC at ¶ 36. Those payments are far below

the $75,000.00 threshold required for diversity jurisdiction. Ex. 2.” Mem. in Sup. of Remand




                                                   1
         Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 7 of 20



(ECF. 14-1 at Page 20 & ECF. 14-3).1          Relatedly, the Defendants do not offer the Court any

persuasive basis to disregard the binding precedent of Healy v. Ratta, 292 U.S. 263, 267 (1934)

which held that “the collateral effect of the decree, by virtue of stare decisis, upon other and distinct

controversies…be considered in ascertaining whether the jurisdictional amount is involved, even

though their decision turns on the same question of law.” See Mem. in Sup. of Remand (ECF. 14-

1 at Page 22). Rather, Defendants fail to address that authority and this Court’s prior ruling in

Ocean City Taxpayers for Soc. Justice v. Mayor & City Council of Ocean City, No. CV RDB-15-

1947, 2015 WL 7567722, at *8 (D. Md. Nov. 25, 2015) adopting Ratta. See generally Opp. to

Remand.

        The Defendants also conceded in their opposition, notwithstanding their claims in their

Notice of Removal at ¶ 12, that they may not aggregate the class members for amount in

controversy with White’s individual claims to establish the jurisdictional threshold required by 28



1
         Even though the Defendants freely admit their intention not to violate CLEC in the future
in relation to White, they claim the object of White’s claim in Count II of her AC is more than
what is actually at controversy. Opp. to Remand at 7-13 (arguing the object of the claim equals
$102,736.02). Adopting the Defendants’ erroneous argument and expansion of Plaintiff’s actual
claims would be in error. Compare Lanham Ford, Inc. v. Ford Motor Co., 101 F. App'x 381, 382
(4th Cir. 2004)(“Though it is doubtless true that Lanham's ultimate strategic goal is to retain the
dealership and the Ford Motor franchise, the object of the present litigation is narrower than this
goal. In the present litigation, Lanham seeks only a new hearing before the Policy Board, with
rights of full discovery, and an injunction against termination of the franchise pending completion
of this new hearing. This requested relief, and not the dealership itself, constitutes the object of the
present litigation”). Rather, by advancing the misplaced and erroneous argument that the value of
White’s declaratory judgment claim allegedly equals $102,736.02, the Defendants ask the Court
to adopt that alleged sum of the object of their strategic goal which is not a basis for removal.
Addington v. LoanDepot.com, LLC, No. 2:17-CV-104, 2017 WL 4685428, at *4 (N.D.W. Va. Oct.
18, 2017)(“The defendant in this case seeks to construe the object of the litigation far more broadly
than previous courts—the object of litigation in a declaratory judgment action only includes the
object actually at issue, not the “ultimate strategic goal” of litigation. Lanham, 101 Fed.Appx. at
383”).

                                                   2
          Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 8 of 20



U.S.C. § 1332. Opp. to Remand at Page 8, FN 1 (“Defendants agree that the type of several relief

sought therein is not appropriately aggregated to meet the amount in controversy requirement”).

         Finally, even though the Notice of Removal did not identify the citizenship of all members

of Shellpoint (see ECF. 18-1 at ¶ 9) to demonstrate if complete diversity even existed as of the

date of removal as required by 28 U.S.C. § 1332, and the Notice of Removal was never properly

amended, the Defendants rely on subsequent affidavit testimony dated June 8, 2020 to identify the

citizenship of all of Shellpoint’s members. ECF. 18-1 at ¶ 9.      This testimony does not provide

the citizenship of Shellpoint’s members at the time of removal (i.e. May 20, 2020) or even the

basis for the purported knowledge of the affiant.     Id. As such, Defendants have not met their

burden. Cox-Stewart v. Best Buy Stores, L.P., 295 F. Supp. 2d 566, 567 (D. Md. 2003)(“Complete

diversity of citizenship must be established at the time of removal”).

         In light of Defendants’ abandonment of these arguments and failure to make any effort to

timely amend their Notice of Removal, White will focus this reply on the remaining material

theories advanced by Defendants. In sum, the Defendants have not met their burden for this

Court’s limited jurisdiction and this action should be remanded to the Circuit Court for Anne

Arundel County, Maryland.

   II.      DEFENDANTS IMPROPERLY ASK THE COURT TO DISREGARD FOURTH CIRCUIT
            PRECEDENT
         Having abandoned several of their key grounds of removal as discussed in Reply Argument

§ I supra, the Defendants invite the Court to disregard the precedent of Burrell v. Bayer Corp., 918

F.3d 372 (4th Cir. 2019) and Pressl v. Appalachian Power Co., 842 F.3d 299 (4th Cir. 2016).

Instead, Defendants seek to expand the scope of this Court’s jurisdiction to state law claims enacted

not by Congress but by the Maryland General Assembly. See e.g. Opp. to Remand at 3-4, 17-22.


                                                 3
          Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 9 of 20



Specifically, Defendants claim without merit that White’s claims in Count I of her Amended

Complaint “fail[] to demonstrate any independent basis, under Maryland law, for the alleged

prohibition on ‘convenience fees’ that does not also involve the predicate assertion that such fees

are prohibited under the [Fair Debt Collection Practices Act (FDCPA)].” Id. at 17. In advancing

these arguments, the Defendants not only overlook the actual Amended Complaint before the

Court.

         White’s claims in her Amended Complaint, which was pending at the time of the removal,

do not state any claim pursuant to the FDCPA. ECF. 7.2 Rather, her claims were entirely under

state law. ECF. 7 (stating claims under the MCDCA, MCPA, and CTS & JUD. PROC. § 3-409). As

detailed in her motion to remand, White’s MCDCA claims are not identical to a claim under the

FDCPA. Mem. in Sup. of Remand (ECF. 14-1) at Pages 10-13. Yet, the Defendants wish for the

Court to find the scope of the FDCPA and MCDCA to be the same is all respects. See e.g. Opp.

to Remand at 17 (“There is no doubt that this issue is actually disputed because whether the

convenience fees are prohibited under the FCPA is, in essence, the central issue in this case”), 19

(“Whether the FDCPA prohibits the collection of convenience fees lies at the heart of this case, is

an unsettled area of the law...”), 20 (the MCDCA “prohibits the same conduct prohibited by the

FDCPA…[and] [t]here is no language in the statute to suggest that certain provisions of the

FDCPA are inapplicable or that the [MCDCA] goes beyond the FDCPA”), 21 (the differences



2
        The Defendants acknowledge that White dropped the FDCPA claim alleged in her original
complaint. Opp. to Remand at 15-16. White was permitted pursuant to MD. RULE 2-341 to amend
and did so days before this matter was removed on May 20, 2020. ECF. 2. The apparent
suggestion that prior claims, not subject to the action at the time of removal, can serve as a basis
of removal is simply unjustified. See e.g. Abitsch & Abitsch, LLC v. Wanigatunga, No. C 12-2112
MEJ, 2012 WL 1919987, at *1 (N.D. Cal. May 24, 2012) (“federal question jurisdiction does not
exist because no federal claims were present at the time of removal”).


                                                 4
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 10 of 20



between the FDCPA and MCDCA “are largely irrelevant because the fact remains, to recover

under the specific section cited, there must first be a violation of the FDCPA….[and] it makes no

difference what additional defenses or limitations on liability may or may not exist under the cause

of action”). Despite Defendants’ bluster, White’s MCDCA claim is not synonymous with the

FDCPA3 and is based on an application of state law that simply provides a parallel remedy.

       The court in Griffiths v. Nationstar Mortg., LLC, No. 3:19CV503-HEH, 2019 WL 5088747

(E.D. Va. Oct. 10, 2019) rejected the nearly identical argument (involving a different federal

statute than the FDCPA4) advanced here by the Defendants and explained:

       To support their claim of federal jurisdiction, Defendants maintain that “it will be
       virtually impossible for the parties to litigate such claims without looking to, relying
       upon, and applying federal statutory law and federal case law.” (Notice of Removal
       6, ECF 1.) Defendants point out that Va. Code Ann. § 44-102.1 “directs the litigant
       to the SCRA without providing any further instruction regarding what ‘right,
       benefit, or protection’ the SCRA provides or how it should be applied.” (Id. at 7.)
       Furthermore, to be entitled to protection, “[t]he litigant also must satisfy the
       definition of ‘active duty’ as defined by the federal statutory law.” (Id.; see 10
       U.S.C. § 101(d)(1).)

       While this case is closely moored to the SCRA, it principally turns on whether the
       Defendant mortgage lender was in compliance with that Act during Plaintiff's
       period of active military service. The statutory requirements are clear—state law

3
        Packett v. Unveristy of Maryland Med. Ctr., No. CV RDB-17-1630, 2017 WL 5903759, at
*4 (D. Md. Nov. 30, 2017)(recognizing the limits of alternative federal question jurisdiction exists
“‘only when every legal theory supporting the claim requires the resolution of the federal
issue.’ Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 817 (4th Cir. 2004) (emphasis in
original); Flying Pigs, LLC v. RRAJ Franchising, LLC, 757 F.3d 177 (4th Cir. 2014) (en banc)”).
See also § 3722 Removal Based on Federal-Question Jurisdiction, 14C Fed. Prac. & Proc. Juris. §
3722 (Rev. 4th ed.)(“If a state-law based theory can be offered for the plaintiff's cause of action,
even though the state-law basis does not appear in the complaint, some federal courts have held
that the case cannot be removed. Indeed, plaintiff's right to relief will be found to depend on federal
law only when every legal theory asserted requires the resolution of a federal issue”).
4
        The Virginia statute at issue in Griffiths created a state cause of action for violations of the
federal Servicemembers Civil Relief Act. VA. CODE ANN. § 44-102.1. The MCPA was also
amended to add a similar claim under Maryland law based on violations of the SCRA. COM LAW
§ 13-301(14)(xxxiv).
                                                   5
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 11 of 20



       creates the cause of action. As a member of the Virginia National Guard, Plaintiff
       was entitled under Va. Code Ann. § 44-102.1 to the benefits and protections of the
       SCRA when called to active duty for 30 consecutive days or more. Among the
       benefits accorded servicemembers upon activation is a limited mortgage interest
       rate on obligations incurred prior to active duty. See 50 U.S.C. § 3937. There is no
       allegation that the underlying federal statute is unconstitutional in any relevant
       application.

       The claims in this case evolve from the Defendants' alleged failure to comply with
       the provisions of § 44-102.1 during and after the Plaintiff's deployment to Iraq from
       2004, 2005, and his return to active duty from 2006 to 2017. In addition to seeking
       relief under § 44.102.1, Plaintiff also seeks consequential damages for intentional
       infliction of emotional distress, trespass, ejectment, and conversion of personal
       property under Virginia law.

       Contrary to the Defendants' theory of removal, this case does not involve a disputed
       question of federal law. “Specifically, Griffiths' claims under Virginia Code § 44-
       102.1 inevitably require review, interpretation, and application of the federal
       statutory law it wholly adopts.” (Def. Nationstar's Resp. Opp'n to Mot. Remand 2,
       ECF No. 28.) The underlying federal law is not in dispute. The central issue is
       whether it was violated by the corporate defendant as applied under Virginia
       law. There is no issue of federal preemption in this case.

       The mere fact that Plaintiff's claim may raise a federal issue, such as his
       qualification for SCRA protection, is insufficient to constitute a substantial
       question of federal law. Here, the state and federal laws simply provide parallel
       remedies.

Griffiths v. Nationstar Mortg., LLC, No. 3:19CV503-HEH, 2019 WL 5088747, at *2–3 (E.D. Va.

Oct. 10, 2019)(emphasis added). See also Diamond v. U.S. Bank, N.A., No. CV TDC-19-1458,

2020 WL 2319112, at *7 (D. Md. May 11, 2020)(rejecting federal question jurisdiction based on

state law claims related to Federal loan guidelines);Mayor & City Council of Baltimore v. BP

P.L.C., 388 F. Supp. 3d 538, 561 (D. Md. 2019), as amended (June 20, 2019), aff'd, 952 F.3d 452

(4th Cir. 2020)(rejecting jurisdiction based on federal interests related to climate change in relation

to state law claims).




                                                  6
         Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 12 of 20



        Without any actual federal claim before the Court, the Defendants are required to

demonstrate to the court the four factors to find the narrow grounds upon which federal question

jurisdiction over White’s MCDCA and MCPA claims and they cannot do so.

        [T]he federal issue must be “(1) necessarily raised, (2) actually disputed, (3)
        substantial, and (4) capable of resolution in federal court without disrupting the
        federal-state balance approved by Congress.” Gunn v. Minton, ––– U.S. ––––, 133
        S.Ct. 1059, 1065, 185 L.Ed.2d 72 (2013); see also Grable & Sons Metal Prods.,
        Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312–14, 125 S.Ct. 2363, 162 L.Ed.2d
        257 (2005). Federal jurisdiction will lie only if a case meets all four
        requirements. Gunn, 133 S.Ct. at 1065.
Pressl v. Appalachian Power Co., 842 F.3d 299, 303 (4th Cir. 2016). See also Burrell v. Bayer

Corp., 918 F.3d 372, 380–81 (4th Cir. 2019)(“the party seeking removal, Bayer bears the burden of

establishing federal jurisdiction, in a context in which we ‘strictly construe’ jurisdictional limits

because of the ‘significant federalism concerns’ that attend the removal of cases from state court

to federal court. Mulcahey, 29 F.3d at 151.”).

        Here, as to the first factor, the Fourth Circuit has found it is only necessary to look to the

plaintiff’s “causes of action to determine whether they raise federal questions under § 1331. And

for most of their theories of liability, it is clear and undisputed that the [plaintiffs] can establish all

the necessary elements entirely independently of federal law.” Burrell, 918 F.3d at 382. Here,

White’s claims in relation to the improper convenience fees imposed by Shellpoint are not just

barred by the FDCPA (that is subject to state law considerations) but are also barred entirely by

Maryland law. See e.g. AC at ¶ 2 (identifying contractual relationships governing the parties that

do not authorize convenience fees); ¶ 2(a) (identifying the Statute of Fraud’s bar on fees and

charges related to mortgages based on unwritten agreements), and ¶ 31(a)(identifying Maryland

law governing the Defendants’ relationship with White which bars the imposition of fees without

a written agreement to do so (citing to COM. LAW § 12-1005(a)(2)(i)). See also MD. CODE REGS.


                                                    7
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 13 of 20



09.03.06.20 (cited at AC at ¶ 11 establishing a duty of good faith and fair dealing on Shellpoint);

Md. Code Regs. 09.03.06.08 (which bars Shellpoint from altering the agreements governing its

relationships with White and the putative class members unless any such agreement is in writing

and executed by all the parties). Therefore is cannot be said that the right to impose and collect

unauthorized convenience fees turns on the FDCPA when in fact Maryland law and regulations

governing the parties bars such fees as well without a written agreement signed by all parties

permitting them in the context of a consumer, mortgage loan. White’s stand-alone claims under

the MCPA also require no analysis of the FDCPA, and the other elements of the MCPA and

MCDCA do not rely on any other federal statutory analysis. See Mem. in Sup. of Remand (ECF.

14-1 at Pages 6-14).

       As to the third factor, the Defendants argue that single FDCPA element of White’s

MCDCA claim qualifies as “substantial” because it involves law and facts regarding the imposition

of convenience fees to mortgage borrowers without a written agreement authorizing such fees is

unclear, the FDCPA preempts state law, and the state court is not capable of interpreting the

statutes at issue. Opp. to Remand at 18-19. These arguments were rejected by the Fourth Circuit

and should be here.

       The federal questions implicated by the Burrells’ assertions of negligence per se
       and fraud on the FDA — assuming, as we do, that they are necessarily raised —
       bear none of these hallmarks of “substantiality.” At bottom, what they require
       are fact-intensive inquiries into Bayer’s compliance with certain FDA
       requirements: whether Bayer timely notified the FDA of alleged adverse
       events concerning Essure, manufactured Burrell’s implant consistent with the
       FDA-approved design, and properly disseminated FDA-authorized labels and
       warnings. The Burrells do not allege, by contrast, that the Act is unconstitutional
       in any of its relevant applications, or that the FDA has exceeded its statutory
       authority or misapplied its own regulations in its oversight of Essure. Their claims
       are purely “backward-looking,” id. at 261, 133 S.Ct. 1059, limited to monetary
       relief for Bayer’s alleged past non-compliance with federal safety standards.
       Though the resolution of those questions undoubtedly is important to Bayer — and
       to the Burrells — it is not “substantial in the relevant sense,” because it lacks

                                                8
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 14 of 20



        “importance more generally” to the federal regulatory regime and to other medical-
        device manufacturers. Id. at 260–61, 133 S.Ct. 1059.

Burrell, 918 F.3d at 385–86 (emphasis added).

        In Gunn v. Minton, 568 U.S. 251, 264–65 (2013) the Supreme Court also explained that

state law claims which contained an element of federal patent law (to which the Federal courts

have exclusive, statutory jurisdiction unlike the FDCPA) did not create federal question

jurisdiction.

        As we recognized a century ago, “[t]he Federal courts have exclusive jurisdiction
        of all cases arising under the patent laws, but not of all questions in which a patent
        may be the subject-matter of the controversy.” New Marshall Engine Co. v.
        Marshall Engine Co., 223 U.S. 473, 478, 32 S.Ct. 238, 56 L.Ed. 513 (1912). In this
        case, although the state courts must answer a question of patent law to resolve
        Minton's legal malpractice claim, their answer will have no broader effects. It will
        not stand as binding precedent for any future patent claim; it will not even affect
        the validity of Minton's patent. Accordingly, there is no “serious federal interest in
        claiming the advantages thought to be inherent in a federal forum,” Grable,
        supra, at 313, 125 S.Ct. 2363. Section 1338(a) does not deprive the state courts of
        subject matter jurisdiction.

Id.

        While the Defendants prefer the forum of this Court, their tactical desires do not expand

this Court’s limited jurisdiction and are contrary to Gunn. Further, if the Court adopted the

Defendants’ analysis every mere reference of a federal statute in any state statute would further

expand this Court’s jurisdiction which would create significant federalism issues and “[a]ny doubt

on that score is resolved against [the removing parties] which bear[] the burden of establishing

jurisdiction, especially given the significant federalism implications of removing a state-law action

from state court.” Burrell, 918 F.3d at 384.

        As to the Defendants’ suggestion that the FDCPA preempts state law which grants White

greater rights than under the FDCPA (Opp. at 18-19), that argument is specious. “Congress did

not intend the FDCPA to preempt consistent state consumer protection laws.” Gonzales v. Arrow

                                                  9
           Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 15 of 20



Fin. Servs., LLC, 660 F.3d 1055, 1067 (9th Cir. 2011). See also Jackson v. Blitt & Gaines, P.C.,

833 F.3d 860, 864 (7th Cir. 2016)(“When referring to state law though, we must be mindful that

the FDCPA preempts state law to the extent state law affords a consumer less protection than the

FDCPA does”); Gallego v. Northland Grp. Inc., 814 F.3d 123, 127 (2d Cir. 2016)(“the FDCPA

expressly contemplates the existence of state laws that offer protections to consumers that go

beyond the FDCPA itself”). The MCDCA grants greater rights and protections to White other

similarly situated consumers than the FDCPA by (i) applying to all creditors and not just debt

collectors and (ii) extending the statute of limitations from one year under the FDCPA to three

years under the MCDCA.

.          Finally, Maryland courts are capable of making rulings on Maryland law and there is no

basis of authority for the Court to accept the Defendants’ invitation to conclude the state courts are

incapable in interpreting Maryland laws. Opp. to Remand at 13-16. In fact, our system of

federalism recognizes that that state courts are perfectly capable of resolving state law questions

like those presented in this action. See e.g. United States v. Morrison, 29 U.S. 124, 137, 7 L. Ed.

804 (1830)(recognizing that all federal courts are bound by the rulings of the highest state courts

on state law); Gunn, 568 U.S. at 263(“the possibility that a state court will incorrectly resolve a

state claim is not, by itself, enough to trigger the federal courts' exclusive patent jurisdiction, even

if the potential error finds its root in a misunderstanding of patent law”).

           There is no federal question jurisdiction for the Court in this action and Defendants’ simple

desire to expand this Court’s jurisdiction to cover state law claims should be DENIED.

    III.      HAVING CONCEDED THAT THEY DO NOT INTEND TO VIOLATE CLEC IN THE FUTURE,
              THE DEFENDANTS ASK THE COURT TO EXPAND THE OBJECT OF WHITE’S ACTUAL
              CLAIM IN COUNT II OF HER AMENDED COMPLAINT TO PRESUME SHE IS ENTITLED
              TO FUTURE BENEFITS




                                                    10
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 16 of 20



        As stated supra, the Defendants admit that “Shellpoint and Fannie Mae do not expect to

violate CLEC in the future.” Opp. to Remand at 10. Further, it is clear under Maryland law

governing this action at the time of removal, that White was not permitted to seek declaratory relief

valued at potentially, unknown values into the future. Mem. In Sup. of Remand at 21-22. See also

Exxon Mobil Corp. v. Albright, 433 Md. 303, 352, on reconsideration in part, 433 Md. 502

(2013)(fear of potential, future damages that have not occurred is not ripe for consideration until

the damages actually accrue).

        Here, CLEC is self-executing in its application to White’s relationship with the Defendants

and CLEC permitted the Defendants multiple opportunities to cure their errors which they

disregarded even after retaining counsel. See e.g. COM. LAW § 12-920 (declaring “[a] credit

grantor is not liable for any failure to comply with a provision of [CLEC] if, within 60 days after

discovering an error and prior to institution of an action under this subtitle or the receipt of written

notice from the borrower, the credit grantor notifies the borrower of the error and makes whatever

adjustments are necessary to correct the error”); COM. LAW § 12-918(recognizing the penalty

imposed on the Defendants for their CLEC violations could be cured it they had “correct[ed] the

error[s] or violation[s] and makes [White] whole for all losses, including reasonable attorney's fees

and interests, where appropriate, within 10 days after the credit grantor receives notice of the error

or violation”).

        Having elected not to exercise their right to cure and correct their errors without any

material difficulties, the Defendants wish for the Court to recognize the consequence of their

election to not cure their errors and avoidance of the statutory protections available to them—i.e.

their lost right to “collect any interest, costs, fees, or other charges with respect to the credit

extension” (COM. LAW § 12-918(a)(2))—as the object of the litigation even though White’s actual

                                                  11
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 17 of 20



declaratory judgment claims concern a limited controversy of the application of her April and May

2020 mortgage payments. In other words, because of the consequences of the Defendants’

negligence and errors, they believe the amount in controversy should be the measure of the entire

loan profits for jurisdictional purposes.

       The Fourth Circuit “has employed the ‘either party approach,’ examining the potential

pecuniary effect that a judgment would have on either party to the litigation. Government

Employees Ins. Co. v. Lally, 327 F.2d 568, 569 (4th Cir.1964).” Liberty Mut. Fire Ins. Co. v.

Hayes, 122 F.3d 1061 (4th Cir. 1997). Here, the sums at issue are (i) $909.55 paid by White to

Shellpoint (on behalf of Fannie Mae) on May 6, 2020 and (ii) $1,168.94 paid by White to

Shellpoint on April 2, 2020 (on behalf of Fannie Mae) that was applied to interest on her loan and

should have been appoint to principal pursuant to COM. LAW § 12-918(a)(2) since the Defendants

had no right to collect interest from White. See also AC at ¶ 36 and ECF. 14-3 at Page 3 of 5. The

amount in controversy therefore subject to White’s claim in Count II of her Amended Complaint

is just $2,078.49 which is far below the jurisdictional amount required by 28 U.S.C. § 1332.

       The Defendants’ measuring of potential future sums in controversy in this circumstance

simply “far too speculative to meet even the preponderance of the evidence standard, and the Court

cannot imagine even a speculative sum that would exceed $75,000” since the Defendants have

conceded that they do not intend to further violate CLEC. Lee v. Citimortgage, Inc., 739 F. Supp.

2d 940, 947 (E.D. Va. 2010). See also Price v. PennyMac Loan Serv., LLC, No. CV 1:18-00951,

2018 WL 4291741, at *5 (S.D.W. Va. Sept. 6, 2018).

       Since CLEC is self-executing and the Defendants’ non-right to “collect any interest, costs,

fees, or other charges with respect to the credit extension” pursuant to COM. LAW § 12-918(a)(2))

has already occurred, since the Defendants chose not to timely correct their errors as permitted by

                                                12
         Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 18 of 20



CLEC, the sum claimed to be the object of litigation by the Defendants, i.e. $102,736.02, is

actually the sum Shellpoint likely owes Fannie Mae since “Shellpoint has agreed to indemnify

Fannie Mae for its actions on Fannie Mae’s behalf in relation to White.” AC at ¶ 3. See also

Fannie Mae Servicer Guide (June 10, 2020) at Chapter A-3, Repurchases, indemnifications, and

Make              Whole            Payment             Requests            (available             at

https://singlefamily.fanniemae.com/media/23106/display). The amount in controversy and object

of the litigation and claims between the Defendants is not a sum that may be utilized to acquire

this Court’s jurisdiction. “The majority of courts, including the Fourth Circuit, have held that

courts should look solely at the (sic) plaintiffs complaint and not consider the value of

counterclaims, cross-claims, or third-party claims.” Byrne-Egan v. Empire Exp., Inc., No. JFM-

11-CV-02857, 2011 WL 6749821, at *1 (D. Md. Dec. 22, 2011).

         Here the actual amount in controversy between White and the Defendants is just (i) $15

for the unauthorized convenience fee imposed and collected by Shellpoint on behalf of Fannie Mae

(AC at ¶ 30) subject to her claims in Count I and (ii) $2,078.49 in misapplied interest that should

have been applied to principle sums due on White’s loan pursuant to CLEC in Count II. This

combined sum is far below the jurisdictional amount required by 28 U.S.C. § 1332 and this case

should be remanded to the state court.

   IV.      SINCE THE COURT DOES NOT HAVE ORIGINAL JURISDICTION PURSUANT TO 28
            U.S.C. § 1332 or 28 U.S.C. § 1331, THE COURT MAY NOT RETAIN SUPPLEMENTAL
            JURISDICTION PURSUANT TO 28 U.S.C. § 1367
         The Defendants’ last material argument is that the Court should retain supplemental

jurisdiction of this matter pursuant to 28 U.S.C. § 1367(a). Opp. to Remand at 24-25. However,

since the Court does not have original jurisdiction pursuant to 28 U.S.C. § 1332 or 28 U.S.C. §




                                                13
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 19 of 20



1331, the Court respectfully may not exercise supplemental jurisdiction. 28 U.S.C. § 1367(a).

The Court has explained previously:

        Under 28 U.S.C. § 1367, this Court has discretion to decline to
        exercise supplemental jurisdiction if “the district court has dismissed all claims
        over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3)…In United Mine
        Workers of America v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218
        (1966), the Supreme Court cautioned that “[n]eedless decisions of state law should
        be avoided both as a matter of comity and to promote justice between the parties,
        by procuring for them a surer-footed reading of applicable law.”
        Thus, supplemental jurisdiction is a doctrine of discretion, and not a plaintiff's
        right. Id….

        In this case, this Court finds that Plaintiff's state law claims are not sufficiently tied
        to questions of federal policy such that exercising supplemental jurisdiction is
        appropriate.

Ramsay v. Sawyer Prop. Mgmt. of Maryland, LLC, 948 F. Supp. 2d 525, 537 (D. Md.

2013), aff'd, 593 F. App'x 204 (4th Cir. 2014).

        Based on the foregoing the Court does not have supplemental jurisdiction to hear the claims

before it since the Court does not have original jurisdiction as claimed by the Defendants’ Notice

of Removal.

   V.       CONCLUSION
        Based upon White’s well-reasoned Motion to Remand (ECF. 14) and the arguments herein,

this case should be remanded to the Circuit Court for Anne Arundel County, Maryland. The claims

before the Court are not subject to the Court’s limited jurisdiction. If the Court adopts the

arguments and theories of the Defendants, the scope of this Court’s jurisdiction would swallow a

multitude of claims authorized not by Congress but by the Maryland General Assembly. Under

the guide points of our federal system, that result should be avoided.




                                                   14
        Case 1:20-cv-01259-RDB Document 21 Filed 06/23/20 Page 20 of 20




                                                            Respectfully submitted,


                                                            /s/ Phillip R. Robinson
                                                            Phillip R. Robinson
                                                            Federal Bar No. 27824
                                                            Consumer Law Center LLC
                                                            8737 Colesville Road, Suite 308
                                                            Silver Spring, MD 20910
                                                            (301) 448-1304
                                                            phillip@marylandconsumer.com

                                                            Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

       This is to certify that on this day the foregoing, attachments, and proposed order were
served via the Court’s electronic filing on all counsel and parties of record.

                                             _/s/ Phillip R. Robinson___________
                                             Phillip Robinson




                                               15
